Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application is a CON of 15/774,130 05/07/2018 PAT 10570137, which is a 371 of PCT/EP2016/077720 11/15/2016 and claims priority EUROPEAN PATENT OFFICE (EPO) 15194727.2 11/16/2015.
Response to Restriction Election
3.	Applicant’s election of group I and the species, compound 1v,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 in the reply filed on  January 11, 2021 is acknowledged. The election was made without traverse. According to applicants’ representative claims 1-9, 16-17 read on the elected species.  
Claims 1-9, 16-17 drawn to compounds and compositions of Formula I classified in CPC C07D 487/04. If this group is elected, a further election of a single disclosed species of compound is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s)  1-5,  is/are rejected under 35 U.S.C. 102(a)(1) as being described in a publication by Robinson “Development and Comparison of hERG  Blocker Classifiers: Assessment on Different Datasets Yields Markedly Different Results.”  Molecular Informatics, 30(5), 443-458 2011 (STN abstract cited in parent, full document provided herewith). Robinson describes the compound:

    PNG
    media_image2.png
    139
    407
    media_image2.png
    Greyscale

This compound reads on claim 1 where R4 is alkyl, R5 is SO2NR13R14, R13 and R14 form a piperazine optionally substituted with alkyl, R3 is alkyl, X is a bond, R2 is H, R1 is alkyl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson “Development and Comparison of hERG  Blocker Classifiers: Assessment on Different Datasets Yields Markedly Different Results.”  Molecular Informatics, 30(5), 443-458 2011 (STN abstract only).  The compound discussed in the 102 rejection above is disclosed by Robinson.  The 
6.	Claims  1-5, 7, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Niewohner US 6,362,178 AND Wermuth, Camille G. “Molecular Variation Based on Isosteric Replacements” in Chapter 13, The Practice of Medicinal Chemistry, Academic: 1996, pgs. 203-237.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Niewohner teaches compounds similar to those of the instant claims, which have the same utility as PDE inhibitors.  A genus is disclosed at column 1 line 45 ff.  The examples in Table A column 22 lines 30 ff. have an R5 sulfonamide with a saturated nitrogen heterocycle including piperazine and piperidine,  as in the elected species.  The R1/R3 groups are alkyl and the R4 group is alkyl.

    PNG
    media_image3.png
    230
    225
    media_image3.png
    Greyscale

Other Examples are disclosed on column 32 ff. such as those where R5 is H.

    PNG
    media_image4.png
    206
    263
    media_image4.png
    Greyscale

Other compounds with substituted piperidines are also disclosed:

    PNG
    media_image5.png
    306
    287
    media_image5.png
    Greyscale

More than 300 examples are disclosed.
Ascertainment of the difference between the prior art and the claims

	The compounds of the instant claims have a pyrrole moiety ring fusion on the [1,2,4]triazin-4(1H)-one instead of imidazole fusion ring as in compounds of Niewohner. This can be described as a bioisosteric replacements of an N with a CH. Prior Art Example 29

    PNG
    media_image6.png
    335
    293
    media_image6.png
    Greyscale
is the same in every respect with Example 1ap of claim 9:


    PNG
    media_image7.png
    175
    527
    media_image7.png
    Greyscale




Finding of prima facie obviousness
Rational and Motivation
(MPEP 2142-2143)

.  
7.	Claims 1-9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO 0160825 A1 (cited on the IDS) AND Corbin “Vardenafil: structural basis for higher potency over sildenafil in inhibiting cGMP-specific phosphodiesterase-5 (PDE5).” Neurochemistry International 45 (2004) 859–863 (cited on the IDS). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Kim teaches compounds of a genus similar to that of the instant claims at page 1: 

    PNG
    media_image8.png
    490
    585
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    363
    579
    media_image9.png
    Greyscale

The variable R1 is equivalent to the instant R1, The R2 variable is equivalent to X-R2 at least where the variables are defined in the same manner (i.e. X is a bond or alkyl and R2 is H, alkylene optionally substituted with –OH, alkoxy), and R3 and R4 and R5 are all equivalent.  130 species are disclosed on pages 72ff. The species support the definitions, including the sulfonamides bearing various nitrogen heterocycles.  The compounds have the same or similar biological activity as the compounds of the instant claims as PDE V inhibitors as shown in Table on page 175.  
Corbin on page 859 states, “Vardenafil, sildenafil, and caffeine have in common a nitrogen-containing, ring system that is shares similarities with the purine ring of cGMP (Fig. 1). X-ray structural analysis has shown that sildenafil and vardenafil occupy the same space of the substrate-binding site as does cGMP and that the ring systems of the three molecules interact with amino acids in PDE5 in similar ways….Sildenafil binds to the catalytic site of PDE5 approximately a million times more avidly than does caffeine and a thousand times more avidly than does the 

    PNG
    media_image10.png
    356
    450
    media_image10.png
    Greyscale

Ascertainment of the difference between the prior art and the claims

	The utility of the prior art and the compounds is the same as PDE inhibitor. The prior art compounds differ only in the position of the nitrogen in the fused pyridine ring, i.e. the prior art compounds are 3,5-dihydro-4H-pyrrolo[3,2-d]pyrimidin-4-ones while the compounds of claim 1 are pyrrolo[2,1-f][1,2,4]triazin-4(3H)-one.  This relationship is illustrated in Figure 1.


    PNG
    media_image11.png
    298
    635
    media_image11.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use position isomers to produce the instant invention.  Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious, and require no secondary teaching.  The experienced organic chemist, who would make applicants' compounds, would be motivated to prepare these position isomers based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the art of medicinal chemistry.  It would be routine for the chemist to vary the position of the nitrogen in order to increase potency.  In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-hydroxy-1-oxo-1,2,3,4-tetrahydroisoquinoline obvious over a reference teaching 4-hydroxy-2-oxo-1,2,3,4-tetrahydroquinoline), "[p]osition isomers are recognized by Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".
In addition to these considerations, in the field of PDE inhibitor development the movement of this nitrogen atom to the fused position in the ring system has led to increases in potency. As discussed by Corbin “vardenafil is more than ten times as potent as sildenafil.” Based upon Corbin, one would expect increased potency from the change of 3,5-dihydro-4H-pyrrolo[3,2-d]pyrimidin-4-one to pyrrolo[2,1-f][1,2,4]triazin-4(3H)-one.
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims  1-9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,570,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus and species are nearly identical at least where X-R2 is defined the same way.  Almost all the species in instant claim 7 are listed in the patent claim 7 except  compounds 1b, 1k, 1n, 1aj, 1ap, and possibly a few others.

Statutory Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.	Claim 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,570,137. This is a statutory double patenting rejection.  Claim 17 is of exactly the same scope as claim 10 of the ‘137 patent.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625